UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7698


DAVID CHARLES WILLIS,

                  Plaintiff - Appellant,

             v.

NEWMAN, Officer; GOINS; FRANCIS, Sgt.; RANSOM, Officer;
LAWSON, Sgt.; KILLINSON, Officer; DOCTOR MUSSELMAN; JENKINS,
Lt.; MOORE, Capt.; BRUBAKER, Major,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:08-cv-00422-jlk-mfu)


Submitted:    January 15, 2009               Decided:   January 22, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Charles Willis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          David   Charles    Willis       appeals   the   district   court’s

order dismissing his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915A(b) (2006).      We have reviewed the record and find

no reversible error.        Accordingly, we affirm for the reasons

stated by the district court.             Willis v. Newman, No. 7:08-cv-

00422-jlk-mfu (W.D. Va. July 28, 2008).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                     AFFIRMED




                                      2